Citation Nr: 1507908	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-12 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for weak feet with painful callosities (hereinafter a "right foot disability" and a "left foot disability").  

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953 and from December 1954 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an evaluation in excess of 30 percent for weak feet with painful callosities; and denied an evaluation in excess of 10 percent for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 videoconference hearing, and a transcript of this hearing is of record.

In January 2015, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right foot disability manifests severe symptoms of chronic pain, weakness, fatigability, tenderness and occasional swelling with recurrent callouses.  

2.  The Veteran's left foot disability manifests severe symptoms of chronic pain, weakness, fatigability, tenderness and occasional swelling with recurrent callouses.  

3.  The evidence shows that the Veteran's service-connected weak feet with painful callosities and service-connected bilateral hearing loss preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for a right foot disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5284 (2014).  

2.  The criteria for a 30 percent evaluation for a left foot disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5284 (2014).  

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting a 30 percent evaluation for a right foot disability, a 30 percent evaluation for a left foot disability and a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

I. Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran's weak feet with painful callosities have been currently evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014), for "other foot injuries," effective July 29, 1998.  

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. Id.

Words such as "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The Veteran contends that his right and left foot symptoms should be separately evaluated.  In a May 2012 statement, the Veteran argues that Diagnostic Code 5284 should be applied to each foot separately rather than his currently assigned combined evaluation for both feet.  He indicates that his increased evaluation claim would be satisfied with the assignment of a 30 percent evaluation each for his right and left foot disabilities.  

The Board agrees with the Veteran's argument regarding the application of Diagnostic Code 5284 and finds that the evidence demonstrates that his right foot disability and left foot disability separately manifest severe symptoms each warranting 30 percent evaluations.  

The medical evidence demonstrates that the Veteran has had problems with multiple painful bilateral foot callouses for years.  He had also experienced painful, thickened ingrown toenails bilaterally.  He reported occasional swelling of his feet.  Objective evaluations showed severe scaling and dryness and numerous deep nucleated porokeratoma lesions of the plantar aspect of his feet.  See May 2010 and July 2010 VA treatment records.  

At his July 2010 VA examination, the Veteran reported daily bilateral foot pain.  He also complained of sharp pain and weakness with rest, standing and walking.  He had an aching pain at night.  He had fatigability with standing and walking.  He wore shoes with inserts, saw his podiatrist regularly for the removal of recurrent callouses and took prescription medication for his pain, which he found to be ineffective.  Upon objective evaluation, the VA examiner found that the Veteran used a cane and had a slight limp with some discomfort while walking, but not standing.  There was evidence of abnormal weight-bearing associated with the right heel of the Veteran's shoe.  He had callous formations on the right and left plantar surfaces.  He also had a callous on the lateral portion of his left heel.  Tenderness over the plantar surface associated with callous formation was found.  No instability, edema or painful motion was noted.  No evidence of pes planus, hallux valgus or any other foot deformity was found.  The Veteran's diagnosis was bilateral feet with mild degenerative changes and callous formation with continued treatment.   

The Veteran testified at his December 2014 Board hearing that he experienced severe bilateral foot pain.  He described having scaly portions on the bottom of his feet that were raw and bothered him constantly.  He was unable to stand on his feet for more than 30 minutes before the pain was too unbearable.  He used a cart while shopping because he could not walk.  He had been using a rolling walker for the past two weeks.  

Based on a careful review of all of the evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right and left foot disabilities manifest severe symptoms of chronic pain, weakness, fatigability, tenderness and occasional swelling with recurrent callouses.  The Veteran was unable to stand or walk for prolonged periods of time.  The Veteran had constant pain and discomfort even at rest.  Despite regular treatment, the Veteran's painful callouses returned.  Therefore, the Board finds that the Veteran's right foot disability warrants a 30 percent evaluation and his left foot disability warrants a 30 percent evaluation.   

II. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Pursuant to 38 C.F.R. § 4.16(a)(1), disabilities of both lower extremities, including the bilateral factor, will be considered as one disability for the purpose of determining whether a veteran has one disability rated at 60 percent or one disability rated at 40 percent.

The Veteran is currently service-connected for a right foot disability (30 percent),  left foot disability (30 percent), and bilateral hearing loss (10 percent).  When the evaluations are combined and the bilateral factor is added, the Veteran has a combined evaluation of 60 percent.  38 C.F.R. § 4.25; 38 C.F.R. § 4.26 (2014).  Therefore, the Veteran's does not meet the schedular percentage requirements.  See 38 C.F.R. § 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun v. Peake, 22 Vet. App. 111 (2008) and Anderson v. Shinseki, 22 Vet. App. 423 (2009), as well as the Federal Circuit's affirmance in Thun v. Shinseki, 572 572 F.3d 1366 (Fed. Cir. 2009) and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson. v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Direction of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent non-precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process."  Id. at *5 fn. 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran contends that he has not been able to work full-time since 1994 when his service-connected weak feet with painful callosities made him too disabled to work.  

At a December 2014 Board hearing he testified that he last worked for 15 years as a building maintenance man for two 14-story buildings.  He described the job as easy; but, he reported that the job required a lot of walking and climbing one to five flights of stairs daily.  He had to stop working because he did not have the mobility to perform his duties due to his bilateral foot disability.  Prior to working as a building maintenance man, the Veteran had worked for 12 years at an automobile assembly plant spray painting cars for 12-hours a day.  He also left that job due to problems with his feet.  

The Veteran had obtained his GED.  His only training was in auto body and fender repair and spray painting.  See July 1999 VA Form 21-8940.  

Based on a careful review of all of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected weak feet with painful callosities preclude him from securing or maintaining gainful employment.  The Veteran last worked 20 years ago.  His prior occupations and training consisted of duties that required prolonged standing, walking or climbing; these are all activities that the Veteran would currently be unable to do because of his bilateral foot disability.  Therefore, the Board concludes that the Veteran is unemployable due to his service-connected bilateral foot disability and a TDIU is warranted.  


ORDER

Entitlement to a 30 percent evaluation for a right foot disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 30 percent evaluation for a left foot disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that a new examination is warranted for the Veteran's claim for a higher evaluation for his bilateral hearing loss.  The Veteran's last VA examination for his bilateral hearing loss was in July 2010.  Since his last VA examination was almost five years ago, the Board finds that the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2014).  

Furthermore, the Veteran submitted a September 2013 private audiogram, however, no numerical interpretation of the results was provided.  On remand, the VA examiner should interpret those results.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the Veteran's treatment records for his bilateral hearing loss that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the electronic claims file.  

2.  After the above development is completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected bilateral hearing loss.  

The electronic claims file, including a copy of this REMAND, must be made available to the examiner for review.

In addition, the examiner is specifically asked to review the September 2013 private audiogram and to provide a numerical interpretation of those results.  

All indicated tests and studies should be conducted.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


